—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Silverman, J.), entered November 27, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The relief sought by the petitioner in the instant habeas corpus proceeding commenced on August 4, 1992, was to compel the Supreme Court to determine a habeas corpus proceeding in which the writ had previously been issued on July 6, 1992. Such relief is available in a proceeding in the nature of mandamus pursuant to CPLR 7803 (1), and not in a further habeas corpus proceeding. In any event, the petitioner’s application was rendered academic by a judgment of the Supreme Court dated August 3, 1992, which dismissed the writ issued July 6, 1992 (see, Matter of Corporation of Presiding Bishop of Church of Jesus Christ of Latter-Day Sts. v Greenfield, 131 AD2d 355).
We have reviewed the petitioner’s remaining contentions and conclude that they are without merit. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.